Citation Nr: 1116789	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-38 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a muscle injury due to a shrapnel wound, Muscle Group I, right shoulder.

2.  Entitlement to service connection for painful elbows due to a service-connected shrapnel wound of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 30 percent disability rating for posttraumatic stress disorder (PTSD); granted service connection for a muscle injury due to a shrapnel wound, Muscle Group I, right shoulder, assigning a 10 percent disability rating; and denied service connection for painful elbows due to a shrapnel wound.  In May 2007, December 2007, and December 2008, the Veteran submitted notices of disagreement (NODs) and subsequently perfected his appeals in October 2007, December 2008, and June 2009.

In December 2009, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2010, the Board denied the Veteran's claim for an increased rating for PTSD and remanded his claims for service connection for the right elbow and an increased initial rating for a muscle injury of the right shoulder to the Appeals Management Center (AMC) for additional development.  Specifically, the January 2010 remand directed the AMC to obtain any updated VA treatment records, to obtain any treatment records from the Indian Health Service and any other identifiable provider, and to provide a VA examination for the Veteran's right shoulder and right elbow.

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the AMC has not complied fully with the January 2010 remand directives, as discussed more fully below.  As such, these matters must be remanded yet again.  See Stegall, supra.

The issues of an initial disability rating in excess of 10 percent for a muscle injury due to a shrapnel wound, Muscle Group I, right shoulder, and service connection for painful elbows due to a service-connected shrapnel wound of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2007, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

It does not appear that the AMC fully complied with the directives of the January 2010 Board remand.  Specifically, there is no indication in the claims file that the AMC obtained or attempted to obtain treatment records from the Indian Health Service, a federal health program under the United States Department of Health and Human Services (HHS).  A March 2010 letter from the AMC requested that the Veteran complete an Authorization for Release of Information form for his Indian Health Service treatment records.  There is no evidence in the claims file to show that the Veteran responded to this letter or that the AMC made any additional attempts to obtain these records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Indian Health Service and HHS.  See 38 C.F.R. § 3.159(c)(2) (2010).  When VA has actual notice of the existence of records held by the Indian Health Service that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from the Indian Health Service/HHS.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In light of the AMC's failure to contact the Indian Health Service to request any relevant treatment records, these claims must be remanded in order to obtain these treatment records, in compliance with the January 2010 Board remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all Indian Health Service treatment records regarding the Veteran's right shoulder and right elbow.  The AMC should make as many requests to the Indian Health Service and/or the United States Department of Health and Human Services as is necessary to obtain these records.  If, after making reasonable efforts, the AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for painful elbows due to a service-connected shrapnel wound of the right shoulder and an initial rating in excess of 10 percent for a muscle injury due to a shrapnel wound, Muscle Group I, right shoulder, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

